UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period to . Commission file number 001-32626 Talon Therapeutics, Inc. (Exact Name of Registrant as Specified in Its Charter) Delaware (State or other jurisdiction of incorporation or organization) 32-0064979 (I.R.S. Employer Identification No.) 2207 BridgePointe Parkway, Suite 250 San Mateo, CA. (Address of principal executive offices) (Zip Code) (650) 588-6404 (Registrant's Telephone Number, Including Area Code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso No x Indicate by check mark whether the registrant is a large accelerated filer, accelerated filer, or a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yeso No x As of May 12, 2011, there wereissued and outstanding 21,242,772 shares of the registrant's common stock, $.001 par value. INDEX Page PART I FINANCIAL INFORMATION 5 Item 1. Unaudited Condensed Financial Statements 5 Unaudited Condensed Balance Sheets 5 Unaudited Condensed Statements of Operations and Other Comprehensive Loss 6 Unaudited Condensed Statement of Changes in Redeemable Convertible Preferred Stock and Stockholders' Deficit 7 Unaudited Condensed Statements of Cash Flows 8 Notes to Unaudited Condensed Financial Statements 9 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3. Quantitative and Qualitative Disclosures About Market Risk 25 Item 4. Controls and Procedures 25 PART II OTHER INFORMATION 26 Item 1. Legal Proceedings 26 Item 1A. Risk Factors 26 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 26 Item 3. Defaults Upon Senior Securities 26 Item 4. [Removed and Reserved] 26 Item 5. Other Information 26 Item 6. Exhibits 27 Signatures 28 Index of Exhibits Filed with this Report 29 - 2 - Forward-Looking Statements This Quarterly Report contains forward-looking statements within the meaning of Section27A of the Securities Act of 1933, as amended, or the Securities Act, and Section21E of the Securities Exchange Act of 1934, as amended, or the Exchange Act. Any statements about our expectations, beliefs, plans, objectives, assumptions or future events or performance are not historical facts and may be forward-looking. These forward-looking statements include, but are not limited to, statements about: ● our ability to obtain adequate financing; ● the development of our drug candidates, including when we expect to undertake, initiate and complete clinical trials of our product candidates; ● the regulatory approval of our drug candidates, including the timing of our submission of applications for marketing approval and other items with the FDA; ● our use of clinical research centers and other contractors; ● our ability to find collaborative partners for research, development and commercialization of potential products; ● acceptance of our products by doctors, patients or payors and the availability of reimbursement for our product candidates; ● our ability to market any of our products; ● our history of operating losses; ● our ability to secure adequate protection for our intellectual property; ● our ability to compete against other companies and research institutions; ● the effect of potential strategic transactions on our business; ● our ability to attract and retain key personnel; and ● the volatility of our stock price. These statements are often, but not always, made through the use of words or phrases such as “anticipate,” “estimate,” “plan,” “project,” “continuing,” “ongoing,” “expect,” “believe,” “intend” and similar words or phrases. For such statements, we claim the protection of the Private Securities Litigation Reform Act of 1995. Readers of this Quarterly Report on Form 10-Q are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the time this Quarterly Report on Form 10-Q was filed with the Securities and Exchange Commission, or SEC. These forward-looking statements are based largely on our expectations and projections about future events and future trends affecting our business, and are subject to risks and uncertainties that could cause actual results to differ materially from those anticipated in the forward-looking statements. Discussions containing these forward-looking statements may be found throughout this report, including Part I, the section entitled “Item 2: Management's Discussion and Analysis of Financial Condition and Results of Operations.” These forward-looking statements involve risks and uncertainties, including the risks discussed in Item 1A of our Annual Report on Form 10-K for the year ended December 31, 2010, as filed with the SEC on March 28, 2011 (the "2010 Form 10-K"), that could cause our actual results to differ materially from those in the forward-looking statements. Except as required by law, we undertake no obligation to publicly revise our forward-looking statements to reflect events or circumstances that arise after the filing of this report or documents incorporated by reference herein that include forward-looking statements. The risks discussed in the 2010 Form 10-K and inthis report should be considered in evaluating our prospects and future financial performance. In addition, past financial or operating performance is not necessarily a reliable indicator of future performance and you should not use our historical performance to anticipate results or future period trends. We can give no assurances that any of the events anticipated by the forward-looking statements will occur or, if any of them do, what impact they will have on our results of operations and financial condition. References to the “Company,” “Talon,” the “Registrant,” “we,” “us,” or “our” in this report refer to Talon Therapeutics, Inc., a Delaware corporation, unless the context indicates otherwise. - 3 - NOTE REGARDING REVERSE STOCK SPLIT On September 8, 2010, the Company amended its Certificate of Incorporation to increase the number of authorized shares of Common Stock from 200,000,000 to 350,000,000 and to effect a combination of its outstanding Common Stock at a ratio of one-for-four (the “Reverse Stock Split”).The Reverse Stock Split was effective at the close of business on September 10, 2010.No fractional shares will be issued as a result of the Reverse Stock Split, but instead stockholders received cash in lieu of any fractional shares to which they would otherwise have been entitled, based upon the last quoted bid price of the Common Stock on September 10, 2010, as reported on the OTC Bulletin Board. All historical share and per share amounts have been adjusted to reflect the Reverse Stock Split.All stock options and warrants outstanding were appropriately adjusted to give effect to the Reverse Stock Split. - 4 - PART I - FINANCIAL INFORMATION Item 1. Unaudited Condensed Financial Statements TALON THERAPEUTICS, INC. CONDENSED BALANCE SHEETS (In thousands) (Unaudited) March 31, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Available-for-sale securities, equity securities Prepaid expenses and other current assets Total current assets Property and equipment, net 97 Restricted cash Other long-term assets 32 - Debt issuance costs Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities: Accounts payable and accrued liabilities $ $ Other short-term liabilities 2 2 Total current liabilities Notes payable, net of discount Other long-term liabilities 4 5 Investors’ right to purchase future shares of Series A-1 and A-2 preferred stock (Note 5) Warrant liabilities Commitments and contingencies (Notes 5, 7, 9 and 11): Redeemable convertible preferred stock; $100 par value: 10 million shares authorized, 0.4 million issued and outstanding at March 31, 2011 and December 31, 2010; aggregate liquidation value of $43.4 million and $42.4 million at March 31, 2011 and December 31, 2010, respectively Stockholders' deficit: Common stock; $0.001 par value: 350 million shares authorized, 21.2 million shares issued and outstanding at March 31, 2011 and December 31, 2010 21 21 Additional paid-in capital Accumulated other comprehensive income 1 Accumulated deficit Total stockholders' deficit Total liabilities, redeemable convertible preferred stock and stockholders' deficit $ $ See accompanying notes to unaudited condensed financial statements. - 5 - TALON THERAPEUTICS, INC. CONDENSED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (In thousands, except per share data) (Unaudited) ThreeMonthsEnded March31, Operating expenses: General and administrative $ $ Research and development Total operating expenses Loss from operations Other expense: Interest expense Other expense, net — Change in fair value of warrant liabilities 41 Change in fair value of investors’ right to purchase future shares of Series A-1 and A-2 preferred stock — Total other expense Net loss $ $ Deemed dividends attributable to preferred stock — Net loss applicable to common stock Net loss per share applicable to common stock, basic and diluted $ $ Weighted average shares used in computing net loss per share, basic and diluted Comprehensive loss: Net loss $ $ Unrealized holdings gains (losses) arising during the period 8 Less: reclassification adjustment for other-than-temporary impairment included in net loss 76 — Comprehensive loss $ $ See accompanying notes to unaudited condensed financial statements. - 6 - TALON THERAPEUTICS, INC. CONDENSED STATEMENT OF CHANGES IN REDEEMABLE CONVERTIBLE PREFERRED STOCK AND STOCKHOLDERS' DEFICIT (In thousands) (Unaudited) Period from January 1, 2011 to March 31, 2011 RedeemableConvertible PreferredStock Commonstock Additional paid-in Accumulated Other Comprehensive Accumulated Total stockholders' Shares Amount Shares Amount Capital income deficit deficit Balance at January 1, 2011 $ $ 21 $ Share-based compensation of employees amortized over vesting period of stock options — Issuance of shares under employee stock purchase plan — — 8 — 3 — — 3 Unrealized loss on available-for-sale securities — 17 — 17 Net loss — Balance at March 31, 2011 $ $ 21 $ $ 1 $ $ See accompanying notes to unaudited condensed financial statements. - 7 - TALON THERAPEUTICS, INC. CONDENSED STATEMENTS OF CASH FLOWS (In thousands) (Unaudited) ThreeMonthsEndedMarch 31, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization 38 41 Share-based compensation to employees for services Amortization of discount and debt issuance costs Change in fair value of warrant liability ) Change in fair value of investors’ right to purchase future shares of Series A-1 and A-2 preferred stock Other-than-temporary loss on marketable securities 76 — Changes in operating assets and liabilities: Decrease in prepaid expenses and other assets 38 9 Increase/(decrease) in accounts payable and accrued liabilities ) Net cash used in operating activities ) ) Cash flows from investing activities: Purchase of property and equipment ) (6 ) Sale and maturities of marketable securities — Net cash provided by (used in) investing activities (6
